UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

paneer een nen nnn ee eee ne een nee e eee eee ene xX
JANE DOE, Case No.: 1:18-cv-06974
_ (JMA / AKT)
Plaintiff,
ANSWER TO AMENDED
~against- COMPLAINT

OLGA PLETIN and VYACHESLAV SULEYMANOV,

Defendants.
pene nnn nnn eee nee enn nen ene een eee eee e ee ener nee x

Defendant Vyacheslav Suleymanov (“Suleymanov”), by his attorneys,
Westerman Ball Ederer Miller Zucker & Sharfstein LLP, as and for an Answer to the Amended

Complaint of plaintiff (the “Amended Complaint”), respectfully state as follows:

 

NATURE OF ACTION
1, Suleymanov denies the allegations contained in paragraph 1 of the Amended
Complaint.
2. Suleymanov denies the allegations contained in paragraph 2 of the Amended

Complaint, except to lack knowledge of plaintiffs prior employment.

3. Suleymanov denies the allegations contained in paragraph 3 of the Amended
Complaint.

4. Suleymanov denies the allegations contained in paragraph 4 of the Amended
Complaint.

5. Suleymanov denies the allegations contained in paragraph 5 of the Amended
Complaint.

6. Suleymanov denies the allegations contained in paragraph 6 of the Amended

Complaint.
7. Suleymanov denies the allegations contained in paragraph 7 of the Amended
Complaint.

8. Suleymanov avers that paragraph 8 seeks a legal conclusion to which no response
is required. To the extent a response is required, Suleymanov denies the allegations.

JURISDICTION AND VENUE

9. Suleymanov avers that paragraph 9 seeks a legal conclusion to which no response
is required. To the extent a response is required, Suleymanov denies the allegations.

10. Suleymanov avers that paragraph 10 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

11. Suleymanov avers that paragraph 11 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

PARTIES
12. Suleymanov denies the allegations contained in paragraph 12 of the Amended
Complaint.
13. Suleymanov denies the allegations contained in paragraph 13 of the Amended
Complaint.
14. Suleymanov denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 14 of the Amended Complaint.
15. Suleymanov denies knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph 15 of the Amended Complaint.
STATEMENT OF FACTS
16. Suleymanov denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 16 of the Amended Complaint.
17. Suleymanov denies knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph 17 of the Amended Complaint.

18. Suleymanov denies knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph 18 of the Amended Complaint.

19, Suleymanov denies knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph 19 of the Amended Complaint.

20. Suleymanov denies the allegations contained in paragraph 20 of the Amended

Complaint, except to admit that no written contract existed between plaintiff and defendants.

21. Suleymanov denies the allegations contained in paragraph 21 of the Amended
Complaint.
22. Suleymanov denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 22 of the Amended Complaint.

23. Suleymanov denies the allegations contained in paragraph 23 of the Amended
Complaint, except to admit that plaintiff was hired by defendant Pletin as a live-in nanny.

24. Suleymanov denies knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph 24 of the Amended Complaint.

25. Suleymanov denies the allegations contained in paragraph 25 of the Amended
Complaint, except to admit that Defendants’ residence contained certain surveillance cameras, of

which Plaintiff was notified and advised prior to her engagement.

26. Suleymanov denies the allegations contained in paragraph 26 of the Amended
Complaint.

27. Suleymanov admits to the allegations contained in paragraph 27 of the Amended
Complaint.
Case 2:18-cv-06974-CBA-ST Document 25 Filed 04/25/19 Page 4 of 25 PagelD #: 146

28. | Suleymanov denies the allegations contained in paragraph 28 of the Amended
Complaint.

29. Suleymanov denies the allegations contained in paragraph 29 of the Amended
Complaint.

30. | Suleymanov denies the allegations contained in paragraph 30 of the Amended

Complaint, except to admit Ms. Doe was paid in the international bank account under her control

and lack knowledge as to her access to this account in the United States.

31. Suleymanov denies the allegations contained in paragraph 31 of the Amended
Complaint.

32.  Suleymanov denies the allegations contained in paragraph 32 of the Amended
Complaint.

33. Suleymanov denies the allegations contained in paragraph 33 of the Amended
Complaint.

34. Suleymanov denies the allegations contained in paragraph 34 of the Amended
Complaint.

35. Suleymanov denies the allegations contained in paragraph 35 of the Amended
Complaint.

36. Suleymanov denies the allegations contained in paragraph 36 of the Amended
Complaint.

37. Suleymanov denies the allegations contained in paragraph 37 of the Amended
Complaint.

38. Suleymanov denies the allegations contained in paragraph 38 of the Amended
Complaint.
39. Suleymanov denies the allegations contained in paragraph 39 of the Amended

Complaint.

40. Suleymanov denies the allegations contained in paragraph 40 of the Amended
Complaint.

41. Suleymanov denies the allegations contained in paragraph 41 of the Amended
Complaint.

42. Suleymanov denies the allegations contained in paragraph 42 of the Amended
Complaint.

43. Suleymanov denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 43 of the Amended Complaint.

44, Suleymanov denies knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph 44 of the Amended Complaint.

45. Suleymanov admits that plaintiff filed a charge with the NYS Division of Human
Rights and aver that the charge was summarily dismissed and found to lack credibility.

46. Suleymanov denies knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph 46 of the Amended Complaint.

47. Suleymanov denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 47 of the Amended Complaint.

48. Suleymanov denies the allegations contained in paragraph 48 of the Amended
Complaint.

49. Suleymanov denies the allegations contained in paragraph 49 of the Amended
Complaint.

50. Suleymanov denies the allegations contained in paragraph 50 of the Amended
Complaint.
51. Suleymanov denies the allegations contained in paragraph 51 of the Amended

Complaint.
AS AND FOR AN ANSWER TO THE FIRST CLAIM FOR RELIEF

52. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered 1 through 51.

53. Suleymanov avers that paragraph 53 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

54. Suleymanov avers that paragraph 54 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

55.  Suleymanov avers that paragraph 55 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

56.  Suleymanov denies the allegations contained in paragraph 56 of the Amended
Complaint.

57. Suleymanov denies the allegations contained in paragraph 57 of the Amended
Complaint.

58. Suleymanov denies the allegations contained in paragraph 58 of the Amended
Complaint.

59. Suleymanov denies the allegations contained in paragraph 59 of the Amended
Complaint.

60. Suleymanov denies the allegations contained in paragraph 60 of the Amended
Complaint.

6l. Suleymanov denies the allegations contained in paragraph 61 of the Amended
Complaint.
AS AND FOR AN ANSWER TO THE SECOND CLAIM FOR RELIEF

62. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 61.
63. Suleymanov avers that paragraph 63 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

64. Suleymanov denies the allegations contained in paragraph 64 of the Amended
Complaint.

65. Suleymanov denies the allegations contained in paragraph 65 of the Amended
Complaint.

66. Suleymanov denies the allegations contained in paragraph 66 of the Amended
Complaint.

67. Suleymanov avers that paragraph 67 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.
68. Suleymanov denies the allegations contained in paragraph 68 of the Amended
Complaint.

69. | Suleymanov denies the allegations contained in paragraph 69 of the Amended

 

Complaint.
70. Suleymanov denies the allegations contained in paragraph 70 of the Amended
Complaint.
71. | Suleymanov denies the allegations contained in paragraph 71 of the Amended
Complaint.
AS AND FOR AN ANSWER TO THE THIRD CLAIM FOR RELIEF
72. Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered | through 71.
73. Suleymanov avers that paragraph 73 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

74. Suleymanov denies the allegations contained in paragraph 74 of the Amended
Complaint.

75. | Suleymanov denies the allegations contained in paragraph 75 of the Amended
Complaint.

76. Suleymanov denies the allegations contained in paragraph 76 of the Amended
Complaint.

77, Suleymanov denies the allegations contained in paragraph 77 of the Amended
Complaint.

78. Suleymanov denies the allegations contained in paragraph 78 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE FOURTH CLAIM FOR RELIEF
79, Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 78.
80.  Suleymanov avers that paragraph 80 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

81. Suleymanov denies the allegations contained in paragraph 81 of the Amended
Complaint.

82. Suleymanov denies the allegations contained in paragraph 82 of the Amended
Complaint.

83.  Suleymanov denies the allegations contained in paragraph 83 of the Amended
Complaint.
84. Suleymanov denies the allegations contained in paragraph 84 of the Amended
Complaint.
AS AND FOR AN ANSWER TO THE FIFTH CLAIM FOR RELIEF
85. | Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 84.
86. | Suleymanov avers that paragraph 86 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

87.  Suleymanov denies the allegations contained in paragraph 87 of the Amended
Complaint.

88.  Suleymanov denies the allegations contained in paragraph 88 of the Amended
Complaint.

89.  Suleymanov denies the allegations contained in paragraph 89 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE SIXTH CLAIM FOR RELIEF
90. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 89.
91. | Suleymanov avers that paragraph 91 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

92.  Suleymanov denies the allegations contained in paragraph 92 of the Amended
Complaint.

93.  Suleymanov denies the allegations contained in paragraph 93 of the Amended
Complaint.

94, Suleymanov denies the allegations contained in paragraph 94 of the Amended
Complaint.
95. Suleymanov denies the allegations contained in paragraph 95 of the Amended

Complaint.

AS AND FOR AN ANSWER TO THE SEVENTH CLAIM FOR RELIEF

96. Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered | through 95.
97. | Suleymanov avers that paragraph 97 seeks a legal conclusion to which
response is required. To the extent a response is required, Suleymanov denies the allegations.
98. Suleymanov avers that paragraph 98 seeks a legal conclusion to which
response is required. To the extent a response is required, Suleymanov denies the allegations.
99. Suleymanov avers that paragraph 99 seeks a legal conclusion to which
response is required. To the extent a response is required, Suleymanov denies the allegations.
100. Suleymanov avers that paragraph 100 seeks a legal conclusion to which

response is required. To the extent a response is required, Suleymanov denies the allegations.

no

no

no

no

101. Suleymanov denies the allegations contained in paragraph 101 of the Amended

Complaint.

102. Suleymanov denies the allegations contained in paragraph 102 of the Amended

Complaint.

103. Suleymanov denies the allegations contained in paragraph 103 of the Amended

Complaint.

104. Suleymanov denies the allegations contained in paragraph 104 of the Amended

Complaint.

AS AND FOR AN ANSWER TO THE EIGHTH CLAIM FOR RELIEF

105. Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered | through 104.
106. Suleymanov denies the allegations contained in paragraph 106 of the Amended
Complaint.

107. Suleymanov denies the allegations contained in paragraph 107 of the Amended
Complaint.

108. Suleymanov denies the allegations contained in paragraph 108 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE NINTH CLAIM FOR RELIEF

109. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered 1 through 108.

110. Suleymanov denies the allegations contained in paragraph 110 of the Amended
Complaint.

111. Suleymanov denies the allegations contained in paragraph 111 of the Amended
Complaint.

112. Suleymanov denies the allegations contained in paragraph 112 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE TENTH CLAIM FOR RELIEF

113. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 112.

114. Suleymanov avers that paragraph 114 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

115. Suleymanov denies the allegations contained in paragraph 115 of the Amended
Complaint.

116. Suleymanov denies the allegations contained in paragraph 116 of the Amended
Complaint.

1
117. Suleymanov denies the allegations contained in paragraph 117 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE ELEVENTH CLAIM FOR RELIEF

118. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 117.

119. Suleymanov avers that paragraph 119 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

120. Suleymanov avers that paragraph 120 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

121. Suleymanov denies the allegations contained in paragraph 121 of the Amended
Complaint.

122. Suleymanov denies the allegations contained in paragraph 122 of the Amended
Complaint.

123, Suleymanov denies the allegations contained in paragraph 123 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE TWELFTH CLAIM FOR RELIEF

124. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 124.

125. Suleymanov avers that paragraph 125 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

126. Suleymanov denies the allegations contained in paragraph 126 of the Amended
Complaint.

127. Suleymanov denies the allegations contained in paragraph 127 of the Amended

Complaint.
128. Suleymanov denies the allegations contained in paragraph 128 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE THIRTEENTH CLAIM FOR RELIEF

129. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 128.

130. Suleymanov avers that paragraph 130 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

131. Suleymanov denies the allegations contained in paragraph 131 of the Amended
Complaint.

132. Suleymanov denies the allegations contained in paragraph 132 of the Amended
Complaint.

133. Suleymanov denies the allegations contained in paragraph 133 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE FOURTEENTH CLAIM FOR RELIEF

134. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 133.

135. Suleymanov denies the allegations contained in paragraph 135 of the Amended
Complaint.

136. Suleymanov denies the allegations contained in paragraph 136 of the Amended
Complaint.

137. Suleymanov denies the allegations contained in paragraph 137 of the Amended
Complaint.

138. Suleymanov denies the allegations contained in paragraph 138 of the Amended

Complaint.
139. Suleymanov denies the allegations contained in paragraph 139 of the Amended
Complaint.

140. Suleymanov denies the allegations contained in paragraph 140 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE FIFTEENTH CLAIM FOR RELIEF

141. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 140.

142. Suleymanov denies the allegations contained in paragraph 142 of the Amended
Complaint.

143. Suleymanov denies the allegations contained in paragraph 143 of the Amended
Complaint.

144. Suleymanov denies the allegations contained in paragraph 144 of the Amended
Complaint.

145. Suleymanov denies the allegations contained in paragraph 145 of the Amended
Complaint.

146. Suleymanov denies the allegations contained in paragraph 146 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE SIXTEENTH CLAIM FOR RELIEF

147. Suleymanov repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 146.

148. Suleymanov denies the allegations contained in paragraph 148 of the Amended
Complaint.

149. Suleymanov denies the allegations contained in paragraph 149 of the Amended
Complaint.

14
150.

Complaint.

151.

Complaint.

152.

Complaint.

153.

Complaint.

154,

Complaint.

155.

Complaint.

156.

Complaint.

Suleymanov denies the

Suleymanov denies the

Suleymanov denies the

Suleymanov denies the

Suleymanov denies the

Suleymanov denies the

Suleymanov denies the

allegations

allegations

allegations

allegations

allegations

allegations

allegations

contained in paragraph 150 of the Amended

contained in paragraph 151 of the Amended

contained in paragraph 152 of the Amended

contained in paragraph 153 of the Amended

contained in paragraph 154 of the Amended

contained in paragraph 155 of the Amended

contained in paragraph 156 of the Amended

AS AND FOR AN ANSWER TO THE SEVENTEENTH CLAIM FOR RELIEF

157.

Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered 1 through 156.

158.

Complaint.

159.

Complaint.

160.

Complaint.

Suleymanov denies the allegations contained in paragraph 158 of the Amended

Suleymanov denies the allegations contained in paragraph 159 of the Amended

Suleymanov denies the allegations contained in paragraph 160 of the Amended
161.

Complaint.

Suleymanov denies the allegations contained in paragraph 161 of the Amended

AS AND FOR AN ANSWER TO THE EIGHTEENTH CLAIM FOR RELIEF

162.

Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered | through 161.

163.

Complaint.

164.

Complaint.

165.

Complaint.

166.

Complaint.

Suleymanov denies the allegations contained in paragraph 163 of the Amended

Suleymanov denies the allegations contained in paragraph 164 of the Amended

Suleymanov denies the allegations contained in paragraph 165 of the Amended

Suleymanov denies the allegations contained in paragraph 166 of the Amended

AS AND FOR AN ANSWER TO THE NINETEENTH CLAIM FOR RELIEF

167.

Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered 1| through 166.

168.

Complaint.

169.

Complaint.

170,

Complaint.

171.

Complaint.

Suleymanov denies the allegations contained in paragraph 168 of the Amended

Suleymanov denies the allegations contained in paragraph 169 of the Amended

Suleymanov denies the allegations contained in paragraph 170 of the Amended

Suleymanov denies the allegations contained in paragraph 171 of the Amended

16
172.

Complaint.

173.

Complaint.

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

172 of the Amended

173 of the Amended

AS AND FOR AN ANSWER TO THE TWENTIETH CLAIM FOR RELIEF

174.

Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered | through 173.

175.

Complaint.

176.

Complaint.

177.

Complaint.

178.

Complaint.

179.

Complaint.

180,

Complaint.

181.

Complaint.

182.

Complaint.

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

Suleymanov denies the allegations contained in paragraph

17

175 of the Amended

176 of the Amended

177 of the Amended

178 of the Amended

179 of the Amended

180 of the Amended

181 of the Amended

182 of the Amended
AS AND FOR AN ANSWER TO THE TWENTY-FIRST CLAIM FOR RELIEF

183. Suleymanovy repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered | through 182.

184. Suleymanov denies the allegations contained in paragraph 184 of the Amended
Complaint.

185. Suleymanov denies the allegations contained in paragraph 185 of the Amended
Complaint.

186. Suleymanov denies the allegations contained in paragraph 186 of the Amended
Complaint.

187. Suleymanov denies the allegations contained in paragraph 187 of the Amended
Complaint.

188. Suleymanov denies the allegations contained in paragraph 188 of the Amended
Complaint.

189. Suleymanov denies the allegations contained in paragraph 189 of the Amended
Complaint.

AS AND FOR AN ANSWER TO THE TWENTY-SECOND CLAIM FOR RELIEF

190. Suleymanovy repeats, reiterates and realleges each and every allegation contained
in the paragraphs numbered 1 through 189,

191. Suleymanov denies the allegations contained in paragraph 191 of the Amended
Complaint.

192. Suleymanov avers that paragraph 192 seeks a legal conclusion to which no
response is required. To the extent a response is required, Suleymanov denies the allegations.

193. Suleymanov denies the allegations contained in paragraph 193 of the Amended
Complaint.

18
194.

Complaint.

195.

Complaint.

196.

Complaint.

197.

Complaint.

198.

Complaint.

199.

Complaint.

Suleymanov denies the allegations

Suleymanov denies the allegations

Suleymanov denies the allegations

Suleymanov denies the allegations

Suleymanov denies the allegations

Suleymanov denies the allegations

contained in paragraph 194 of the Amended

contained in paragraph 195 of the Amended

contained in paragraph 196 of the Amended

contained in paragraph 197 of the Amended

contained in paragraph 198 of the Amended

contained in paragraph 199 of the Amended

AS AND FOR AN ANSWER TO THE TWENTY-THIRD CLAIM FOR RELIEF

200.

Suleymanov repeats, reiterates and realleges each and every allegation contained

in the paragraphs numbered 1 through 199.

201.

Suleymanov avers that paragraph

201 seeks a legal conclusion to which no

response is required. To the extent a response is required, Suleymanov denies the allegations.

202.

Complaint.

203.

Complaint.

204.

Complaint.

Suleymanov denies the allegations

Suleymanov denies the allegations

Suleymanov denies the allegations

contained in paragraph 202 of the Amended

contained in paragraph 203 of the Amended

contained in paragraph 204 of the Amended
AFFIRMATIVE AND OTHER DEFENSES

Suleymanov asserts the following defenses and affirmative defenses, as the latter are
defined in Rule 8(c) of the Federal Rules of Civil Procedure, without assuming any burden of

proof that otherwise does not exist as a matter of law.

205. The Amended Complaint, and each and every purported cause of action contained

therein, fails to state facts sufficient to constitute a cause of action.

206. Suleymanov is not a proper defendant in this action as he was not Plaintiffs

“employer” within the scope of the New York State Labor Law.

207. The Amended Complaint, and each and every purported cause of action contained

therein, is barred, in whole or in part, by the applicable statutes of limitations.

208. Suleymanoy, at all times, acted in good faith to comply with the New York State
Labor Law, and with reasonable grounds to believe that their actions did not violate the statutes
cited in the Amended Complaint, and so, Suleymanov asserts good faith as a defense to any

claim by Plaintiff for liquidated damages.

209. Suleymanov, at all times, acted with a lack of willfulness or intent to violate the
FLSA or any other statutes cited in the Amended Complaint, and so, Plaintiff cannot establish a

willful violation under Section 6(a) of the Portal-to-Portal Act, 29 U.S.C. § 255(a).

210. Plaintiffs claims are barred, in whole or in part, because actions taken in
connection with Plaintiff's compensation were done in good faith, in conformity with and
reliance upon written administrative regulations, orders, rulings, approvals, interpretations, and
written and unwritten administrative practices or enforcement policies of the Administrator of

the Wage and Hour Division of the United States Department of Labor.

20
211. Plaintiff's claims are barred, in whole or in part, because any acts or omissions
giving rise to this action were done in good faith, and with reasonable grounds for believing that

the actions or omissions were not a violation of the FLSA or the New York State Labor Law.

212. Plaintiffs claims are barred to the extent Plaintiff failed, refused, and/or neglected

to mitigate or avoid the damages complained of in the Amended Complaint, if any.

213. If Plaintiff succeeds in establishing any violation under the New York State Labor
Law, and to the extent any sums are found due and owing to Plaintiff, Suleymanov is entitled to
a set-off against said sum to the extent paid, tendered, waived, compromised, and/or released
prior to the adjudication herein, including but not limited to those amounts paid, tendered,
waived, compromised., and/or released through any other proceeding, either formal or informal,

or to the extent any additional compensation was paid to Plaintiff over and above her wages.

214. Any claim for additional compensation by Plaintiff must be reduced by
compensation already paid to Plaintiff for periods not compensable under the New York State

Labor Law.

215. The Amended Complaint fails to state a claim upon which prejudgment interest

may be granted.

216.  Atall times, Suleymanov made complete and timely payments of all wages due to

Plaintiff.
217. Plaintiff was paid for all overtime they were entitled, if any.

218. The Amended Complaint, and each and every purported cause of action contained
therein, is barred, in whole or in part, to the extent they have been resolved by the New York

State Division of Human Rights and are subject res judicata and/or collateral estoppel.

21
219. The Amended Complaint, and each and every purported cause of action contained

therein, is barred, in whole or in part, by the doctrine of laches.

220. The Amended Complaint, and each and every purported cause of action contained

therein, is barred, in whole or in part, by the doctrines of waiver and estoppel.

221. The Amended Complaint, and each and every purported cause of action contained

therein, is barred, in whole or in part, by the doctrine of unclean hands.

222. The Amended Complaint, and each and every purported cause of action contained
therein, is barred to the extent Plaintiff seek equitable relief because they have an adequate

remedy at law.

223. Plaintiff's Amended Complaint, to the extent it seeks exemplary or punitive
damages, violates Suleymanov’s rights to procedural due process under the Fourteenth
Amendment to the United States Constitution and to substantive due process under the Fifth and
Fourteenth Amendments to the United States Constitution, and, therefore, fails to state a cause of

action upon which exemplary or punitive damages may be awarded.

224. During all times relevant to the allegations contained in the Amended Complaint,

Suleymanov acted in full conformity with all applicable statutes and common laws.
225. Suleymanov did not violate any duty owed to Plaintiff, if any.

226. Plaintiff's damages, if any, are the result of his own acts or omissions, and/or the

acts or omissions of third parties over whom Suleymanov has no control.

227. If Suleymanov took any adverse action towards Plaintiff, such actions were for

legitimate non-discriminatory reasons.

22
228. Plaintiff cannot demonstrate that there was a causal connection between any

protected activity and an adverse employment action.

229. Suleymanov took no action intentional, negligent or otherwise to cause Plaintiff's

emotional distress.

230. Plaintiffs claims for injuries are barred by the exclusive Jurisdiction provisions

of, and the exclusive remedies available under, the New York Worker’s Compensation Act.

231. The Amended Complaint fails to state a claim for compensatory or punitive
damages, injunctive relief, costs, interest or for attorneys’ fees, nor is Plaintiff entitled to relief

under governing law and/or the facts of this case.

232. Any damages recovered on the Amended Complaint are to be reduced by any

benefits from collateral sources.

233. The Amended Complaint is barred, in whole or in part, because Suleymanov had
in place corrective or preventative measures to remedy retaliation in the workplace and Plaintiff

failed to utilize such measures.

234, In the event that Plaintiff can demonstrate that an impermissible factor was a
motivating factor in the employment decision that she challenges (which Suleymanov denies),
she is not entitled to money damages, reinstatement or other relief because Suleymanov would
have taken the same actions in the absence of any impermissible factor, and accordingly are not

liable to Plaintiff.

235. The Amended Complaint is barred, in whole or in part, by Plaintiffs failure to
satisfy, exhaust, and/or comply with the necessary statutory and/or administrative prerequisites

prior to the commencement of this action.

23
Case 2:18-cv-06974-CBA-ST Document 25 Filed 04/25/19 Page 24 of 25 PagelD #: 166

236. Plaintiffs claims for relief are barred, in whole or in part, by virtue of Plaintiff's
misconduct, including any evidence of misconduct which was discovered after Plaintiff's

termination,

237. Suleymanov did not sexually harass Plaintiff in any way. As a result, Plaintiff's

claims relating to alleged harassment should be dismissed.

238. Despite the claims in the Amended Complaint, it was Plaintiff who sexually

harassed Suleymanov.

239. To the extent that Plaintiff is awarded any damages in connection with this action,

Suleymanov is entitled to indemnification and/or contribution from co-defendant Olga Pletin.

240, In addition to the foregoing defenses, Suleymanov reserves the right to amend
their Answer to the Amended Complaint to raise any and all additional affirmative and other
defenses that may become evident during discovery and during any other proceeding in this
action or pursue any available counterclaims against Plaintiff as those claims become known

during this litigation.

24
Case 2:18-cv-06974-CBA-ST Document 25 Filed 04/25/19 Page 25 of 25 PagelD #: 167

WHEREFORE, Suleymanov denies that plaintiff is entitled to any of the relief claimed
in the Amended Complaint, and respectfully request that this Court dismiss the action with

prejudice, award Suleymanov his costs and reasonable attorneys’ fees herein and further relief as

this Court may deem just and proper.

Dated: Uniondale, New York

April 25, 2019
WESTERMAN BALL EDERER ZUCKER MILLER

ZUCKER & SHARFSTEIN, LLP
By: { tan oO (4 Ans LS

Philip J. Campisi, Jr., Esq.

1201 RXR Plaza

Uniondale, New York 11556

(516) 622-9200

Attorneys for Vyacheslav Suleymanov

25
